


110 HR 3387 RH: To update and improve the codification of title 46,

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		House Calendar No. 151
		110th CONGRESS
		1st Session
		H. R. 3387
		[Report No. 110–437]
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Conyers (for
			 himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			November 8, 2007
			Reported with an amendment, referred to the House
			 Calendar, and ordered to be printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on August 3, 2007
		
		A BILL
		To update and improve the codification of title 46,
		  United States Code.
	
	
		1.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Table of
				contents.
				Sec. 2. Purpose.
				Sec. 3. Personal injury to or
				death of seamen.
				Sec. 4. Amendments to chapter
				537 based on Public Law 109–163.
				Sec. 5. Additional amendments
				based on Public Law 109–163.
				Sec. 6. Amendments based on
				Public Law 109–171.
				Sec. 7. Amendments based on
				Public Law 109–241.
				Sec. 8. Amendments based on
				Public Law 109–364.
				Sec. 9. Miscellaneous
				amendments.
				Sec. 10. Application of sunset
				provision to codified provision.
				Sec. 11. Technical
				corrections.
			
		2.PurposeThe purposes of this Act are to—
			(1)update certain provisions
			 codified in title 46, United States Code, by Public Law 109–304, to reflect
			 amendments enacted after the cutoff date specified in section 18(a) of that
			 law, which amendments were to provisions restated and repealed by that
			 law;
			(2)improve certain
			 provisions codified by that law to reflect public comments submitted too late
			 to be reflected in that law; and
			(3)correct technical errors
			 in that law.
			3.Personal injury to or
			 death of seamen
			(a)AmendmentSection
			 30104 of title 46, United States Code, is amended by—
				(1)striking “(a)
			 Cause of Action.—”;
			 and
				(2)by striking subsection
			 (b).
				(b)Effective
			 DateThe amendment made by subsection (a) shall be effective as
			 if included in the enactment of Public Law 109–304.
			4.Amendments to chapter
			 537 based on Public Law 109–163
			(a)AmendmentsTitle
			 46, United States Code, is amended as follows:
				(1)Section 53701 is amended
			 by—
					(A)redesignating paragraphs
			 (2)–(13) as paragraphs (3)–(14), respectively;
					(B)inserting after paragraph
			 (1) the following:
						
							(2)AdministratorThe
				term Administrator means the Administrator of the Maritime
				Administration.
							;
				and
					(C)amending paragraph (13)
			 (as redesignated) to read as follows:
						
							(13)SecretaryThe
				term Secretary means the Secretary of Commerce with respect to
				fishing vessels and fishery
				facilities.
							.
					(2)Section 53706(c) is
			 amended to read as follows:
					
						(c)Priorities for Certain
				Vessels
							(1)VesselsIn
				guaranteeing or making a commitment to guarantee an obligation under this
				chapter, the Administrator shall give priority to—
								(A)a vessel that is
				otherwise eligible for a guarantee and is constructed with assistance under
				subtitle D of the Maritime Security Act of 2003 (46 U.S.C. 53101 note);
				and
								(B)after applying
				subparagraph (A), a vessel that is otherwise eligible for a guarantee and that
				the Secretary of Defense determines—
									(i)is suitable for service
				as a naval auxiliary in time of war or national emergency; and
									(ii)meets a shortfall in
				sealift capacity or capability.
									(2)Time for
				determinationThe Secretary of Defense shall determine whether a
				vessel satisfies paragraph (1)(B) not later than 30 days after receipt of a
				request from the Administrator for such a
				determination.
							.
				(3)Section 53707 is amended
			 in—
					(A)subsections (a) and (d),
			 by inserting or Administrator after Secretary
			 each place it appears;
					(B)subsection (b), by
			 striking Secretary of Transportation and inserting
			 Administrator;
					(C)subsection (c), by
			 striking of Commerce; and
					(D)subsection (d)(2),
			 by—
						(i)inserting if the
			 Secretary or Administrator considers necessary, before the
			 waiver; and
						(ii)striking the
			 increased and inserting any significant increase
			 in.
						(4)Section 53708 is amended
			 in—
					(A)subsection (a), by
			 striking Secretary and Secretary of
			 Transportation each place they appear in the heading and in text and
			 inserting Administrator;
					(B)subsections (b) and (c),
			 by striking of Commerce each place it appears in a heading and
			 in text;
					(C)subsection (d),
			 by—
						(i)inserting or
			 Administrator after Secretary the first place it
			 appears; and
						(ii)striking
			 financial structures, or other risk factors identified by the Secretary.
			 Any independent analysis conducted under this subsection shall be performed by
			 a party chosen by the Secretary. and inserting or financial
			 structures. A third party independent analysis conducted under this subsection
			 shall be performed by a private sector expert in assessing such risk factors
			 who is selected by the Secretary or Administrator.; and
						(D)subsection (e),
			 by—
						(i)inserting or
			 Administrator after Secretary the first place it
			 appears; and
						(ii)striking
			 financial structures, or other risk factors identified by the
			 Secretary and inserting or financial structures.
						(5)Section 53710(b)(1) is
			 amended by striking Secretary’s and inserting
			 Administrator’s.
				(6)Section 53712(b) is
			 amended by striking the last sentence and inserting If the Secretary or
			 Administrator has waived a requirement under section 53707(d) of this title,
			 the loan agreement shall include requirements for additional payments,
			 collateral, or equity contributions to meet the waived requirement upon the
			 occurrence of verifiable conditions indicating that the obligor’s financial
			 condition enables the obligor to meet the waived requirement..
				(7)Subsections (c) and (d)
			 of section 53717 are amended by striking of Commerce each place
			 it appears in a heading and in text.
				(8)Section 53732(e)(2) is
			 amended by inserting of Defense after Secretary
			 the second place it appears.
				(9)The following provisions
			 are amended by striking Secretary and Secretary of
			 Transportation and inserting Administrator:
					(A)Section
			 53710(b)(2)(A)(i).
					(B)Section 53717(b) each
			 place it appears in a heading and in text.
					(C)Section 53718.
					(D)Section 53731 each place
			 it appears, except where Secretary is followed by of
			 Energy.
					(E)Section 53732 (as amended
			 by paragraph (8)) each place it appears, except where Secretary
			 is followed by of the Treasury, of State, or
			 of Defense.
					(F)Section 53733 each place
			 it appears.
					(10)The following provisions
			 are amended by inserting or Administrator after
			 Secretary each place it appears in headings and text, except
			 where Secretary is followed by of Transportation
			 or of the Treasury:
					(A)The items relating to
			 sections 53722 and 53723 in the analysis of chapter 537.
					(B)Sections 53701(1), (4),
			 and (9) (as redesignated by paragraph (1)(A)), 53702(a), 53703, 53704,
			 53706(a)(3)(B)(iii), 53709(a)(1), (b)(1) and (2)(A), and (d), 53710(a) and (c),
			 53711, 53712 (except in the last sentence of subsection (b) as amended by
			 paragraph (6)), 53713 to 53716, 53721 to 53725, and 53734.
					(11)Sections 53715(d)(1),
			 53716(d)(3), 53721(c), 53722(a)(1) and (b)(1)(B), and 53724(b) are amended by
			 inserting or Administrator’s after
			 Secretary’s.
				(b)Repeal of Superseded
			 AmendmentsSection 3507 (except subsection (c)(4)) of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) is
			 repealed.
			5.Additional amendments
			 based on Public Law 109–163
			(a)AmendmentsTitle
			 46, United States Code, is amended as follows:
				(1)Chapters 513 and 515 are
			 amended by striking Naval Reserve each place it appears in
			 analyses, headings, and text and inserting Navy Reserve.
				(2)Section 51504(f) is
			 amended to read as follows:
					
						(f)Fuel Costs
							(1)In
				generalSubject to the availability of appropriations, the
				Secretary shall pay to each State maritime academy the costs of fuel used by a
				vessel provided under this section while used for training.
							(2)Maximum
				amountsThe amount of the payment to a State maritime academy
				under paragraph (1) may not exceed—
								(A)$100,000 for fiscal year
				2006;
								(B)$200,000 for fiscal year
				2007; and
								(C)$300,000 for fiscal year
				2008 and each fiscal year
				thereafter.
								.
				(3)Section 51505(b)(2)(B) is
			 amended by striking $200,000 and inserting $300,000 for
			 fiscal year 2006, $400,000 for fiscal year 2007, and $500,000 for fiscal year
			 2008 and each fiscal year thereafter.
				(4)Section 51701(a) is
			 amended by inserting before the period at the end and to perform
			 functions to assist the United States merchant marine, as determined necessary
			 by the Secretary.
				(5)(A)Section 51907 is
			 amended to read as follows:
						
							51907.Provision of
				decorations, medals, and replacementsThe Secretary of Transportation may
				provide—
								(1)the decorations and
				medals authorized by this chapter and replacements for those decorations and
				medals; and
								(2)replacements for
				decorations and medals issued under a prior
				law.
								.
					(B)In the
			 analysis of chapter 519, the item relating to section 51907 is amended to read
			 as follows:
						
							
								51907. Provision of decorations, medals, and
				replacements.
							
							.
					(6)(A)The following new
			 chapter is inserted after chapter 539:
						
							541MISCELLANEOUS
								
									Sec.
									54101. Assistance for small shipyards and
				  maritime communities.
								
							.
					(B)Section 3506 of the
			 National Defense Authorization Act for Fiscal Year 2006 (46 U.S.C. 53101 note)
			 is transferred to and redesignated as section 54101 of title 46, United States
			 Code, to appear at the end of chapter 541 of title 46, as enacted by
			 subparagraph (A).
					(C)The
			 heading of such section 54101 is amended to read as follows:
						
							54101.Assistance for small
				shipyards and maritime
				communities
							.
					(D)Subsection (h)(1) of such
			 section 54101 is amended by stiking 632) and inserting
			 632)).
					(E)The
			 table of chapters at the beginning of subtitle V is amended by inserting after
			 the item relating to chapter 539 the following new item:
						
							
								541.Miscellaneous 54101
							
							.
					(b)Repeal of Superseded
			 AmendmentsSections 515(g)(2), 3502, 3509, and 3510 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163)
			 are repealed.
			6.Amendments based on
			 Public Law 109–171
			(a)AmendmentsSection
			 60301 of title 46, United States Code, is amended in—
				(1)subsection (a), by
			 striking 2 cents per ton (but not more than a total of 10 cents per ton
			 per year) and inserting 4.5 cents per ton, not to exceed a total
			 of 22.5 cents per ton per year, for fiscal years 2006 through 2010, and 2 cents
			 per ton, not to exceed a total of 10 cents per ton per year, for each fiscal
			 year thereafter,; and
				(2)subsection (b), by
			 striking 6 cents per ton (but not more than a total of 30 cents per ton
			 per year) and inserting 13.5 cents per ton, not to exceed a
			 total of 67.5 cents per ton per year, for fiscal years 2006 through 2010, and 6
			 cents per ton, not to exceed a total of 30 cents per ton per year, for each
			 fiscal year thereafter,.
				(b)Repeal of Superseded
			 AmendmentsSection 4001 of the Deficit Reduction Act of 2005
			 (Public Law 109–171) is repealed.
			7.Amendments based on
			 Public Law 109–241
			(a)AmendmentsTitle
			 46, United States Code, is amended as follows:
				(1)Section 12111 is amended
			 by adding at the end the following:
					
						(d)Activities Involving
				Mobile Offshore Drilling Units
							(1)In
				generalOnly a vessel for which a certificate of documentation
				with a registry endorsement is issued may engage in—
								(A)the setting, relocation,
				or recovery of the anchors or other mooring equipment of a mobile offshore
				drilling unit that is located over the outer Continental Shelf (as defined in
				section 2(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1331(a)));
				or
								(B)the transportation of
				merchandise or personnel to or from a point in the United States from or to a
				mobile offshore drilling unit located over the outer Continental Shelf that is
				not attached to the seabed.
								(2)Coastwise trade not
				authorizedNothing in paragraph (1) authorizes the employment in
				the coastwise trade of a vessel that does not meet the requirements of section
				12112 of this
				title.
							.
				(2)Section 12139(a) is
			 amended by striking and charterers and inserting
			 charterers, and mortgagees.
				(3)Section 51307 is amended
			 by—
					(A)striking
			 and at the end of paragraph (2);
					(B)striking the period at
			 the end of paragraph (3) and inserting ; and; and
					(C)adding at the end the
			 following:
						
							(4)on any other vessel
				considered by the Secretary to be necessary or appropriate or in the national
				interest.
							.
					(4)Section 55105(b)(3) is
			 amended by striking Secretary of the department in which the Coast Guard
			 is operating and inserting Secretary of Homeland
			 Security.
				(5)Section 70306(a) is
			 amended by striking Not later than February 28 of each year, the
			 Secretary shall submit a report and inserting The Secretary
			 shall submit an annual report.
				(6)Section 70502(d)(2) is
			 amended to read as follows:
					
						(2)Response to claim of
				registryThe response of a foreign nation to a claim of registry
				under paragraph (1)(A) or (C) may be made by radio, telephone, or similar oral
				or electronic means, and is proved conclusively by certification of the
				Secretary of State or the Secretary’s
				designee.
						.
				(b)Repeal of Superseded
			 AmendmentsSections 303, 307, 308, 310, 901(q), and
			 902(o) of the Coast Guard and Maritime
			 Transportation Act of 2006 (Public Law 109–241) are repealed.
			8.Amendments based on
			 Public Law 109–364
			(a)Updating of Cross
			 ReferencesSection 1017(b)(2) of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364, 10 U.S.C. 2631
			 note) is amended by striking section 27 of the
			 Merchant Marine Act, 1920 (46 U.S.C.
			 883), section 12106 of title 46, United States Code, and section 2 of the
			 Shipping Act, 1916 (46 U.S.C. App. 802) and inserting sections
			 12112, 50501, and 55102 of title 46, United States Code.
			(b)Section
			 51306(e)
				(1)In
			 generalSection 51306 of title 46, United States Code, is amended
			 by adding at the end the following:
					
						(e)Alternate
				Service
							(1)Service as commissioned
				officerAn individual who, for the 5-year period following
				graduation from the Academy, serves as a commissioned officer on active duty in
				an armed force of the United States or as a commissioned officer of the
				National Oceanic and Atmospheric Administration or the Public Health Service
				shall be excused from the requirements of subsection (a)(3)–(5).
							(2)Modification or
				waiverThe Secretary may modify or waive any of the terms and
				conditions set forth in subsection (a) through the imposition of alternative
				service
				requirements.
							.
				(2)ApplicationSection
			 51306(e) of title 46, United States Code, as added by this subsection, applies
			 only to an individual who enrolls as a cadet at the United States Merchant
			 Marine Academy, and signs an agreement under section 51306(a) of title 46,
			 after October 17, 2006.
				(c)Section
			 51306(f)
				(1)In
			 generalSection 51306 of title 46, United States Code, is further
			 amended by adding at the end the following:
					
						(f)Service Obligation
				Performance Reporting Requirement
							(1)In
				generalSubject to any otherwise applicable restrictions on
				disclosure in section 552a of title 5, the Secretary of Defense, the Secretary
				of the department in which the Coast Guard is operating, the Administrator of
				the National Oceanic and Atmospheric Administration, and the Surgeon General of
				the Public Health Service—
								(A)shall report the status
				of obligated service of an individual graduate of the Academy upon request of
				the Secretary; and
								(B)may, in their discretion,
				notify the Secretary of any failure of the graduate to perform the graduate’s
				duties, either on active duty or in the Ready Reserve component of their
				respective service, or as a commissioned officer of the National Oceanic and
				Atmospheric Administration or the Public Health Service, respectively.
								(2)Information to be
				providedA report or notice under paragraph (1) shall identify
				any graduate determined to have failed to comply with service obligation
				requirements and provide all required information as to why such graduate
				failed to comply.
							(3)Considered as in
				defaultUpon receipt of such a report or notice, such graduate
				may be considered to be in default of the graduate’s service obligations by the
				Secretary, and subject to all remedies the Secretary may have with respect to
				such a
				default.
							.
				(2)ApplicationSection
			 51306(f) of title 46, United States Code, as added by this subsection, does not
			 apply with respect to an agreement entered into under section 51306(a) of title
			 46 before October 17, 2006.
				(d)Section
			 51509(c)Section 51509(c) of
			 title 46, United States Code, is amended by—
				(1)striking
			 Midshipman and in the subsection heading and midshipman
			 and in the text; and
				(2)inserting or the
			 Coast Guard Reserve after Reserve).
				(e)Section
			 51908(a)Section 51908(a) of
			 title 46, United States Code, is amended by striking under this
			 chapter and inserting by this chapter or the Secretary of
			 Transportation.
			(f)Section
			 53105(e)(2)Section 53105(e)(2)
			 of title 46, United States Code, is amended by striking section 2 of the
			 Shipping Act, 1916 (46 U.S.C. App. 802), and inserting section
			 50501 of this title.
			(g)Repeal of Superseded
			 AmendmentsSections 3505, 3506, 3508, and 3510(a) and (b) of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364) are repealed.
			9.Miscellaneous
			 amendments
			(a)Deletion of Obsolete
			 Reference to Canton IslandSection 55101(b) of title 46, United
			 States Code, is amended by—
				(1)inserting
			 or after the semicolon at the end of paragraph (2);
				(2)striking paragraph (3);
			 and
				(3)redesignating paragraph
			 (4) as paragraph (3).
				(b)Improvement of
			 HeadingTitle 46, United States Code, is amended as
			 follows:
				(1)The heading of section
			 55110 is amended by inserting valueless material or before
			 dredged material.
				(2)The item for section
			 55110 in the analysis of chapter 551 is amended by inserting valueless
			 material or before dredged material.
				10.Application of sunset
			 provision to codified provisionFor purposes of section 303 of the Jobs and
			 Growth Tax Relief Reconciliation Act of 2003 (Public Law 108–27, 26 U.S.C. 1
			 note), the amendment made by section 301(a)(2)(E) of that Act shall be deemed
			 to have been made to section 53511(f)(2) of title 46, United States
			 Code.
		11.Technical
			 corrections
			(a)Amendments to Title
			 46Title 46, United States Code,
			 is amended as follows:
				(1)The analysis of chapter
			 21 is amended by striking the item for section 2108.
				(2)Section 12113(g) is
			 amended by inserting and after
			 Conservation.
				(3)Section 12131 is amended
			 by striking commmand and inserting
			 command.
				(b)Amendments to Public
			 Law 109–304
				(1)AmendmentsPublic
			 Law 109–304 is amended as follows:
					(A)Section 15(10) is amended
			 by striking 46 App. U.S.C. and inserting 46 U.S.C.
			 App..
					(B)Section 15(30) is amended
			 by striking Shipping Act, 1936 and inserting Shipping
			 Act, 1916.
					(C)The schedule of Statutes
			 at Large repealed in section 19, as it relates to the Act of June 29, 1936, is
			 amended by—
						(i)striking the second
			 section 1111 (relating to 46 App. U.S.C. 1279f) and inserting
			 section 1113; and
						(ii)striking the second
			 section 1112 (relating to 46 App. U.S.C. 1279g) and inserting
			 section 1114.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall be effective as
			 if included in the enactment of Public Law 109–304.
				(c)Repeal of Duplicative
			 or Unexecutable Amendments
				(1)RepealSections
			 9(a), 15(21) and (33)(A)–(D)(i), and 16(c)(2) of Public Law 109–304 are
			 repealed.
				(2)Intended
			 EffectThe provisions repealed by paragraph (1) shall be treated
			 as if never enacted.
				(d)Large Passenger Vessel
			 Crew RequirementsSection 8103(k)(3)(C)(iv) of title 46, United
			 States Code, is amended by inserting and section 252 of the Immigration
			 and Nationality Act (8 U.S.C. 1282) after of such
			 section.
			
	
		November 8, 2007
		Reported with an amendment, referred to the House Calendar,
		  and ordered to be printed
	
